ORIGINAL                                                                               08/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 21-0521


                                         DA 21-0521


PLANNED PARENTHOOD OF MONTANA, and
JOEY BANKS, M.D., on behalf of themselves and                                AUG 0 9 2022
their patients,                                                           Bowen Greenwood
                                                                        Clerk of Supreme Court
                                                                           State nf Montana
             Plaintiffs and Appellees,

      v.                                                            ORDER

STATE OF MONTANA, by and through AUSTIN
KNUDSEN, in his official capacity as Attorney
General,

             Defendant and Appellant.



       This case came before the Court on the State of Montana's appeal of the District
Court's preliminary injunction against three bills the 2021 Montana Legislature enacted
regulating and restricting abortion services. The case was fully briefed and submitted to this
Court for decision on May 11, 2022. On June 24, 2022, the United States Supreme Court
decided Dobbs v. Jackson Women's Health Organization, 597 U.S.               (2022). Dobbs
overturned Roe v. Wade, 410 U.S. 113 (1973), and Planned Parenthood ofSoutheastern Pa.
v. Casey, 505 U.S. 833 (1992). The State filed a notice of supplemental authority the
following Monday, bringing the decision to this Court's attention and inviting the Court "to
order supplemental briefing that can fulsomely address Dobbs' effect on the issues presented
in this appeal."
       On August 2, 2022, Governor Greg Gianforte filed a motion for leave to submit an
amicus brief addressing Dobbs and its impact on the legal landscape in Montana. The
motion argues that because of Dobbs, the Court must necessarily revisit its decision in
Armstrong v. State, 1999 MT 261, 296 Mont. 361, 989 P.2d 364, and suggests that "more
robust supplemental briefing would meaningfully assist the Court in its task of impartially
navigating this fundamental policy question under the Montana Constitution." On the same
day, the State filed a motion for supplemental briefing on the same grounds. Appellees have
responded in opposition.
       It is the Court's practice to allow the filing of amicus briefs from interested parties to
address questions at issue in the appeal in accordance with M. R. App. P. 12(7). The Court
recognizes the potential implications of the Dobbs decision and the desire to afford full
opportunity to be heard. But, for reasons explained in the Opinion—which was in its final
stages of review when the Governor filed his motion—the appeal of this preliminary
injunction is not the time for those arguments to be made and considered. The case returns
to the District Court for proceedings on the merits. The merits proceedings and review after
final judgment will afford opportunity for the issues and arguments to be fully aired.
      IT IS THEREFORE ORDERED that the Governor's motion leave to file an amicus
curiae brief in this appeal is DENIED.
      IT IS FURTHER ORDERED that the State's motion for supplemental briefing on the
preliminary injunction appeal is DENIED.
       The Clerk is Wted to provide copies of this order to all counsel of record.
      Dated this   9   day of August, 2022.




                                               2